Citation Nr: 1342816	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to October 31, 2011 and in excess of 30 percent from October 31, 2011 for right shoulder dislocation.    

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right ankle disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  He served with the National Guard from February 1999 to February 2005.  He served on active duty for training on June 11 and 12, 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Houston, Texas, Regional Office (RO).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for a low back disability and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 31, 2008, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for a higher disability rating for the right shoulder dislocation.   





CONCLUSION OF LAW

The criteria for the withdrawal of the appeal as to the claim for entitlement to a higher disability rating for the right shoulder dislocation are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

An Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On March 31, 2008, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for a higher disability rating for the right shoulder dislocation.  As the Veteran has withdrawn this appeal, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  


ORDER

The appeal is dismissed. 





REMAND

The Veteran contends that he injured his low back and right ankle when he fell during active duty for training in June 2002.  The service records show that the Veteran sustained an injury to his low back in the line of duty on June 11 or 12, 2002, during active duty for training.  The Veteran contends that he has experienced chronic low back pain since the injury.  Service records show treatment for low back pain in June 2002.  A June 12, 2002 statement of medical examination indicates that while performing training activities all day on his 5 ton truck, he began to feel pain in his lower back at the end of the day on June 11, 2002.  A statement from the Veteran dated June 12, 2002 indicates that the Veteran stated that he was on a vehicle and he was going to turn on the vehicle and he slipped and fell.  He stated that he felt nothing at the time but as the day went by, he began to feel pain in his lower back.  A June 2004 service treatment record indicates that the Veteran reported having low back pain with strenuous activities.  The pain was not chronic and the Veteran did not have any paresthesia or radiculopathy. The assessment was mechanical low back pain.  

VA has a duty to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board finds that additional medical examination is necessary in this matter.  Additional clarification is necessary to determine the Veteran's current low back diagnosis and whether the current disability is related to the injury and symptoms of back pain in service and after service.  Two medical opinions addressing medical nexus are of record but both opinions are not based upon an accurate factual background.   

A December 2007 VA examination report indicates that the examiner opined that the current thoracolumbar degenerative arthritis was not a result of or caused by the injury in service in 2002.  It does not appear that the examiner considered the Veteran's report of low back pain since the injury in service and only considered documented medical treatment when considering chronicity.  

The Veteran also submitted a private medical opinion dated in November 2013.  The private physician opined that it was as likely as not that the Veteran's claimed condition was related to service.  The private physician indicated that the claimed condition was lumbar pain and radiculopathy.  However, the private physician reported an inaccurate history of the back injury and symptoms and the private physician did not have access to the VA claims folder.  The private physician noted that the Veteran injured his low back in 1995 and had back pain for 17 years.  In another November 2013 statement, the private physician indicated that he has treated the Veteran since October 2013.  He indicated that MRI showed L2-L5 disc bulges and L5-S1 disc extrusion with bilateral neural foraminal stenosis.  The private physician also noted that the right ankle x-ray examination showed early degenerative changes of the calcaneal-cuboid joint and severe flatfoot deformity.  The Board finds that additional medical examination and opinion are necessary to determine the current lumbar spine disability and whether the disability is due to the injury in active duty for training.    

The Board finds that VA should afford the Veteran a VA examination to determine whether the Veteran's current right ankle disability is due to the injury sustained during a period of active duty for training.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

At the Travel Board hearing in September 2013, the Veteran identified pertinent VA treatment records.  The Veteran stated that he first sought treatment for the claimed disabilities soon after the injury in 2002 at the VA medical facility in Laredo.  See the Board Hearing Transcript dated in September 2013.  

Thus, the RO/AMC should obtain copies of all records of VA treatment for the claimed low back and right ankle disabilities dated from 2002 to July 2005 and from March 2009 to present from the VA healthcare system in Texas including the Laredo VA health care facility.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA clinical records showing treatment of the claimed low back and right ankle disabilities dated from 2002 to July 2005 and from March 2009 to present from the VA healthcare system in Texas including the Laredo VA health care facility. 

2.  Obtain a translation of the November 26, 2013 medical opinion by Dr. Juan Eduardo Alverdi Carmona.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of the claimed low back and right ankle disabilities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

All indicated studies and tests deemed necessary should be performed.  X-ray examination should be performed. The examiner should report all current diagnoses pertinent to the low back and right ankle.    

The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the claimed low back and right ankle disabilities.  

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current low back disability and right ankle disability were incurred in or aggravated by any period of active service or ACDUTRA and/or are due to or caused by the injury the Veteran sustained when he fell in June 2002.  Attention is invited to the service records which document the June 2002 injury.    

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

4.  After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


